TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 10, 2021



                                     NO. 03-19-00087-CR


                Appellant, The State of Texas// Cross-Appellant, Saul Jaquez

                                               v.

                 Appellee, Saul Jaquez// Cross-Appellee, The State of Texas




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal and cross appeal from the judgment of conviction rendered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment. Therefore, the Court affirms the trial court’s

judgment. Each party shall pay the costs of appeal incurred by that party, both in this Court and

in the court below.